EXHIBIT 10.29
 


 

--------------------------------------------------------------------------------

 
 
 
CONDOR ENERGY TECHNOLOGY LLC
 
 
OPERATING AGREEMENT
 
 
by and among
 
 
MIE JURASSIC ENERGY CORPORATION
 
 
and
 
 
PACIFIC ENERGY DEVELOPMENT CORP.
 
 
 

--------------------------------------------------------------------------------

 
 

 
 

--------------------------------------------------------------------------------

 

OPERATING AGREEMENT
 
This OPERATING AGREEMENT (“Agreement”) is entered into effective as of October
31, 2011 (the “Effective Date”) between and among CONDOR ENERGY TECHNOLOGY LLC,
a  company organized and existing under the laws of the State of Nevada, United
States of America, and having its principal office at 3315 Highway 50, Silver
Springs, Nevada 89429, United States of America (“CONDOR” or the “Company”),
PACIFIC ENERGY DEVELOPMENT CORP., a  company organized and existing under the
laws of the State of Nevada, United States of America, and having its principal
office at Suite 201A, 4125 Blackhawk Plaza Circle, Danville, California 94506,
United States of America (“PEDCO”), and MIE JURASSIC ENERGY CORPORATION, a
corporation validly incorporated and existing under the laws of Cayman Islands,
and having its principal office at Suite 406, Block C, Grand Palace, 5 Hui Zhong
Road, Chaoyang District, Beijing 100101 P.R. China (“MIE”). PEDCO and MIE are
referred to collectively as the “Parties” and individually as a “Party,” and
unless the context otherwise requires, include their respective successors and
permitted assigns.
 
RECITALS
 
WHEREAS, the Company was originally formed on October 12, 2011 through the
filing of Article of Organization in the office of the Secretary of State of the
State of Nevada;
 
WHEREAS, PEDCO, along with its affiliated entities, is engaged in activities
involving the development and operation of petroleum resources in Pacific Rim
countries;
 
WHEREAS, MIE, along with its affiliated entities, is an independent upstream oil
company specializing in the development and operation of oil and gas properties
globally;
 
WHEREAS, PEDCO and MIE entered into that certain Memorandum of Understanding,
dated July 20, 2011 (the “MOU”), pursuant to which, among other things, (i) MIE
agreed to invest US$3 million in PEDCO’s Series A Preferred Offering (the
“Series A Preferred Investment”), (ii) PEDCO agreed to contribute a full 31.25%
Interest in, and operatorship of, the Niobrara Asset to CONDOR, (iii) MIE will
be issued Units equivalent to 80% of the issued capital of CONDOR, and (iv) MIE
agreed to fund (via loan at the Agreed Interest Rate, capital contribution, or
otherwise) certain operating expenses and the drilling of the first well on the
Niobrara Asset;
 
WHEREAS PEDCO and MIE plan for CONDOR to pursue additional acquisition,
exploration and development opportunities within the U.S. (the “Business”);
 
WHEREAS, following the Effective Date, MIE and PEDCO will be the sole Members of
the Company; and
 
WHEREAS, the Parties desire to record their agreements with respect to the
matters set forth in the MOU, including the governance, management and operation
of CONDOR, and set out in writing their respective rights, restrictions and
obligations as Members of CONDOR.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
 
Article 1
Definitions; Principles of Construction
 
Section 1.1  Definitions.  As used in this Agreement, the following terms shall
have the following meanings:
 
“Advisors” shall have the meaning set forth in Section 11.1.
 
“Affiliate” (including the terms “Affiliated” and “Affiliated with”) means, with
respect to any Person, any other Person who or which, directly or indirectly,
through one or more intermediaries, controlling, controlled by, or under common
control with such Person.  As used in the preceding sentence, the term “control”
(including the terms “controlling”, “controlled by” or “under common control
with”) means the possession, directly or indirectly, through one or more
intermediaries, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; provided however that in any event, any Person that owns
directly or indirectly more than fifty percent (50%) of the ordinary voting
interests in such other Person shall be deemed to control such other Person.
 
“Agreed Interest Rate” means interest compounded on a monthly basis, at the rate
per annum equal to the one (1) month term, London Interbank Offered Rate (LIBOR
rate) for U.S. dollar deposits, as published in London by the Financial Times or
if not published, then by The Wall Street Journal, plus four (4.0) percentage
points, applicable on the first Business Day prior to the due date of payment
and thereafter on the first Business Day of each succeeding calendar month.  If
the aforesaid rate is contrary to any applicable usury law, the rate of interest
to be charged shall be the maximum rate permitted by such applicable law.
 
“Agreement” means this Operating Agreement of CONDOR, as amended and in effect
from time to time.
 
 “Articles of Organization” or “Articles” means the Articles of Organization of
CONDOR, dated October 12, 2011, as amended or supplemented from time to time.
 
“Board” shall mean the board of Managers of CONDOR.
 
“Business Day” means any day other than a Saturday, a Sunday or other day on
which commercial banks in New York, New York, Hong Kong SAR or the People’s
Republic of China are authorized or required to close under applicable laws.
 
“Chairman of the Board” means the chairman of the Board of CONDOR.
 
 “CONDOR” and the “Company” shall have the meanings set forth in the
introductory paragraph to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Confidential Information” shall have the meaning set forth in Section 11.1.
 
“Dispute” shall have the meaning set forth in Section 17.1(a).
 
“Effective Date” shall have the meaning set forth in the introductory paragraph
to this Agreement.
 
“FCPA” shall have the meaning set forth in Section 19.15(a).
 
 “Governmental Authority” means each nation, state, department, region, county,
municipality or other political subdivision, and any agency, authority, court,
department, commission, board, bureau or instrumentality of any of them.
 
“Governmental Approvals” means all clearances, permits, consents, licenses,
approvals or any other authorization required by any Governmental Authority for
the (i) development, finance, maintenance, operation or ownership of a Project,
(ii) ownership of, or investment in, CONDOR, (iii) distribution or receipt of
dividends, earnings or other moneys generated by a Project or CONDOR and (iv)
transfer of any such dividends, earnings or moneys outside the United States.
 
“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, does not own in excess of 10% of the Company’s
Interests on a fully-diluted basis (a “10% Owner”), who is not a member of
management of the Company, who is not controlling, controlled by or under common
control with any such 10% Owner and who is not the spouse or descendent (by
birth or adoption) of any such 10% Owner or a trust for the benefit of such 10%
owner and/or other such persons.
 
“Intellectual Property Rights” mean all right, title and interest in and to all
commercial know-how, discoveries, developments, concepts, designs, ideas,
improvements, inventions, trade secrets and/or original works of authorship and
work product, whether or not patentable, copyrightable or otherwise legally
protectable.
 
“Interest(s)” or “Membership Interest(s)” or “Unit(s)” mean a membership
interest(s) of CONDOR, including Class A Units and any other class or series of
units or interests issued by CONDOR.
 
“IPO” means the offering of Interests of the Company for subscription by the
general public on any exchange.
 
“Manager(s)” shall mean a Manager of the Board of CONDOR elected by the Members
in compliance with the terms of the Articles, this Agreement and Nevada Law.
 
“Members” means, collectively, PEDCO, MIE, and any other holder of Units of
CONDOR from time to time.
 
 “Nevada” means the State of Nevada, United States of America.
 
 
3

--------------------------------------------------------------------------------

 
 
“Nevada Law” means all State of Nevada laws, statutes, orders, policies,
licenses, permits, clearances, approvals, regulations, rules of and agreements
with any State of Nevada governmental instrumentality and interpretations
thereof having jurisdiction over the matter in question.
 
“Niobrara Asset” means those certain “Designated Interests” (as defined in the
Niobrara PSA) to be acquired by PEDCO in the State of Colorado pursuant to the
Niobrara PSA.
 
“Niobrara PSA” shall mean than certain Purchase and Sale Agreement, dated August
23, 2011, by and among PEDCO, as buyer, and Esenjay Oil & Gas, Ltd., Winn
Exploration Co., Inc., Lacy Properties, Ltd., and Crain Energy, Ltd., as sellers
(together, “Esenjay”).
 
“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph to this Agreement.
 
“Person” means any individual, general or limited partnership, corporation,
limited liability company, executor, administrator or estate, association,
trustee or trust or other entity.
 
“PRC” means the People’s Republic of China.
 
“Project” and “Projects” shall mean such petroleum resource due diligence,
development, operation and service projects as undertaken by CONDOR.
 
“Sale of the Company” means the sale of the Company to an Independent Third
Party or group of Independent Third Parties pursuant to which such party or
parties acquire (i) Interests of the Company possessing the voting power to
elect a majority of the Company’s Managers (whether by merger, consolidation or
sale or transfer of the Company’s Interests) or (ii) all or substantially all of
the Company’s assets as determined on a consolidated basis.
 
 “Senior Officer” means the chief executive officer, chief operating officer,
president or any executive vice president of the Parties.
 
“STXRA” means South Texas Reservoir Alliance LLC, a petroleum resource and
engineering company organized under the laws of the State of Delaware.
 
“Transfer” means any sale, assignment, transfer or other disposition (whether
voluntarily, involuntarily or by operation of law).
 
“Unitholder(s)” or “Member(s)” means any holder of Units of the Company.
 
“Unitholder Interest” means with respect to each Member, the interest of such
Member in CONDOR derived by dividing the total number of Units registered in the
name of such Member by the total outstanding Units, on an as-converted basis.
 
“U.S.” or “United States of America” means that sovereign nation encompassed
within the territorial boundaries of the United States of America.
 
“US$” means the lawful currency of the United States of America.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 1.2Principles of Construction.
 
(a)  Any document expressed to be in “agreed form” means a document in or
substantially in the form approved by, and signed for identification purposes by
or on behalf of, all the Parties.
 
(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.


(c) The words “include,” “including” and “among other things” shall be deemed to
be followed by “without limitation” or “but not limited to” whether or not they
are followed by such phrases or words of similar import.


(d) Unless the context clearly requires otherwise, “or” is not exclusive.


(e) All references herein to a Party’s “knowledge” shall mean, with respect to
the matter in question, if such Party (or any of the executive officers of such
Party) has, or would reasonably be expected to have, after conducting a
reasonable investigation, actual knowledge of the matter.


(f) Any reference to a statutory provision shall include such provision and any
regulations made in pursuance thereof as from time to time modified or
re-enacted whether before or after the date of this Agreement.


(g) References to the Preamble, Recitals, Clauses and Schedules are to the
preamble, recitals and clauses of and schedules to this Agreement.


(h) The headings are for convenience only and shall not affect the
interpretation hereof.


(i) Unless the context otherwise requires or permits, references to the singular
number shall include references to the plural number and vice versa and
references to natural persons shall include bodies corporate.


(j) This Agreement is the result of negotiations between, and has been reviewed
by, the respective Parties.  Accordingly, this Agreement shall be deemed to be
the product of all Parties thereto, and there shall be no presumption that an
ambiguity should be construed in favor of or against any of the Members or the
Company, as the case may be, thereto solely as a result of such Party’s actual
or alleged role in the drafting of any such agreement.


(k) Any reference in this Agreement to a transaction agreement shall include any
schedules and exhibits attached to it and shall include that transaction
agreement as amended, modified or supplemented from time to time and any
document which amends, modifies or supplements that transaction agreement.


 
5

--------------------------------------------------------------------------------

 
 
Article 2
Organizational Matters
 
Section 2.1Formation.
 
The Members hereby ratify and approve the Articles and approve this Agreement as
the Company’s operating agreement.
 
Section 2.2Name.
 
The name of the Company shall be Condor Energy Technology LLC, as set forth in
the Articles, and the business of the Company shall be conducted under such name
or, subject to compliance with applicable law, any other name that the Managers
deem appropriate.  The Managers shall file on the Company’s behalf all
fictitious name certificates and similar filings that the Managers consider
necessary or advisable.
 
Section 2.3Term.
 
The term of the Company commenced as of the date of the filing of the Articles
and, unless sooner terminated under Section 12.1 or as otherwise provided by
law, shall continue until the date specified in the Articles.
 
Section 2.4Office and Agent.
 
The Company shall continuously maintain a registered agent in the State of
Nevada.  The registered agent shall be as stated in the Articles or as otherwise
determined by the Managing Member.
 
Section 2.5Principal Place of Business; Other Offices.
 
The principal place of business of the Company shall be 3315 Highway 50, Silver
Springs, Nevada 89429, U.S.A. The Managers may change the Company’s principal
place of business and may establish on the Company’s behalf such additional
places of business as they may determine.
 
Section 2.6Purpose and Business of the Company.
 
The purpose and business of the Company shall be to engage in any lawful act or
activity for which a limited liability company may be formed under Nevada law,
including to conduct the Business.
 
 
6

--------------------------------------------------------------------------------

 
 
Article 3
Ownership Interests and Capital Contributions
 
Section 3.1Units and Classes of Units.
 
The ownership interests in the Company shall be reflected as Units of which
there shall be one class, Class A Units, which shall be issued to the initial
Members (the “Class A Members”).  The additional characteristics of the Class A
Units shall be as described in this Agreement.  References in this Agreement to
Units shall refer to Units regardless of class; and references to a “Unitholder”
or “Unitholders” shall include any or all owners of Units.
 
Section 3.2Capital Contributions; Issuance of Units.
 
Previously or concurrently with the effective date of this Agreement, the
initial Members, also called the Class A Members, have each contributed to the
Company the amount of cash, property or other consideration set forth opposite
such Class A Member’s name on Exhibit A hereto.
 
Section 3.3No Return of Capital Contributions; No Interest.
 
Except as otherwise provided in this Agreement, no Member shall be entitled to
demand or receive the return of all or any portion of such Member’s capital
contribution or to be paid interest in respect of either its capital account or
capital contribution.  No Member shall have any right to receive property other
than cash.
 
Section 3.4 Capital Accounts.
 
The Company shall maintain a separate Capital Account for each Unitholder
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv).  For
this purpose, the Company may, upon the occurrence of the events specified in
Treasury Regulation Section 1.704-1(b)(2)(iv)(f), increase or decrease the
Capital Accounts in accordance with the rules of such regulation and Treasury
Regulation Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company
property.
 
Section 3.5No Obligation to Restore Deficits.
 
No Member or Unitholder shall have any liability or obligation to the Company,
the Members or other Unitholders or any creditor of the Company to restore at
any time any deficit balance in such Member’s or Unitholder’s Capital Account.
 
Section 3.6Units as Profits Interests.
 
The Class A Units issued to the initial Members, insofar as they differ in
participation in profit from the relative capital contributed in exchange
therefor, may be treated in part as “profits interests” under IRS Revenue
Procedure 93-27 and IRS Revenue Procedure 2001-43 and the provisions of this
Agreement shall be interpreted and applied consistently therewith.  Each
Unitholder authorizes and directs the Company to elect to have the "Safe Harbor"
described in the proposed Revenue Procedure set forth in Internal Revenue
Service Notice 2005-43 (the "Notice") apply to any interest in the Company
transferred to a service provider by the Company on or after the effective date
of such Revenue Procedure in connection with services provided to the
Company.  For purposes of making such Safe Harbor election, the Tax Matters
Member (as defined below) is hereby designated as the "partner who has
responsibility for federal income tax reporting" by the Company and,
accordingly, execution of such Safe Harbor election by the Tax Matters Member
constitutes execution of a "Safe Harbor Election" in accordance with Section
3.03(1) of the Notice.  The Company and each Unitholder hereby agree to comply
with all requirements of the Safe Harbor described in the Notice, including,
without limitation, the requirement that each Unitholder shall prepare and file
all federal income tax returns reporting the income tax effects of each interest
in the Company issued by the Company covered by the Safe Harbor in a manner
consistent with the requirements of the Notice.
 
 
7

--------------------------------------------------------------------------------

 
 
Article 4
Members; Transfer Of Membership Interests
 
Section 4.1Initial Members.
 
The Members (those who have signed this Agreement) are hereby admitted to the
Company.
 
Section 4.2Limited Liability.
 
The Members shall have no personal liability or obligation under any judgment of
a court, or in any other manner, for any debt, obligation or liability of the
Company, whether that liability or obligation arises in contract, tort or
otherwise, solely by reason of their status as Members.
 
Section 4.3Transfer of Membership Interests.
 
A Member’s or Unitholder’s interest in the Company, including the Member’s
economic interest, may not be transferred unless in accordance with the
provisions of Article 5 below.  For purposes of this Section 4.3, a pledge of
Units shall not be deemed a transfer.
 
Article 5
Restrictions on Transfers, Issuances, Repurchases or Other Changes in the Units
 
Section 5.1General Restrictions.
 
From the Effective Date and until the date falling three (3) years after the
Effective Date, no Transfer of Units of CONDOR by any Unitholder shall be
permitted; provided however that:
 
 (a)           any Unitholder may Transfer Units to one (1) or more of its
Affiliates in accordance with Clause 5.8 of this Agreement shall be permitted;
and
 
 (b)           any Transfer effected by any Unitholder in accordance with
Clauses 5.2, 5.3 or 5.4  of this Agreement shall be permitted.
 
Section 5.2  Right of First Refusal.
 
 (a)           Except for a Transfer in accordance with Clauses 5.1, 5.3, 5.4 or
5.8 of this Agreement, if at any time, any Unitholder (the “Offering
Unitholder”) desires to Transfer all or part of its Units (the “Offered Units”)
to a prospective transferee (a “Prospective Transferee”), the other Unitholder
(the “Non-Offering Unitholder”) shall have the right of first refusal to
purchase the Offered Units upon the terms and subject to the conditions
hereinafter provided. Prior to any proposed transfer (a “Proposed Transfer”) of
Offered Units, the Offering Unitholder shall deliver to the Non-Offering
Unitholder (with a copy to the Company) a written irrevocable bona fide offer to
sell the Offered Units to the Non-Offering Unitholder stating the number of
Units to be sold, the price and terms thereof (which shall not include any
warranties or indemnities (other than capacity and authority) from the
transferee) and the identity of the Prospective Transferee (a “Transfer
Notice”).
 
 
8

--------------------------------------------------------------------------------

 
 
 (b)           The Non-Offering Unitholder shall have a period of thirty (30)
days after receipt of a Transfer Notice within which to elect to purchase any or
all such Offered Units on the terms offered to the Prospective Transferee in the
Transfer Notice, which election shall be made by an irrevocable written notice
delivered by the electing Non-Offering Unitholder to the Offering Unitholder
(with a copy to the Company and the Non-Offering Unitholder). The last day of
such 30-day period is hereinafter referred to as the “Cut-Off Date”. Any new
terms, conditions or price offered by the Offering Unitholder to the
Non-Offering Unitholder during such 30-day period shall be set forth in a new
Transfer Notice, which new Transfer Notice shall trigger a new 30-day period as
provided above. Any election to purchase the Offered Units must be in accordance
with the terms of the Transfer Notice then in effect and otherwise must be
unconditional (except that such purchase may be subject to the prior receipt of
statutory or regulatory approvals necessary to complete such purchase). The
Non-Offering Unitholder that elects to purchase the Offered Units pursuant to
this Clause 5.2(b) is hereinafter referred to as an “Electing Offeree.”
 
 (c)           The consideration for such Offered Units shall be paid in full in
cash, or in such other form as may be agreed between the Offering Unitholder and
the Electing Offeree.
 
 (d)           The completion of each such purchase shall take place on the
thirtieth (30th) day after the Cut-Off Date, or if such a day is not a Business
Day, then on the next such Business Day (the “Scheduled Completion Date”). The
Scheduled Completion Date may be amended upon the mutual agreement of the
Offering Unitholder and the Electing Offeree, and in any case shall be extended
to the extent necessary in order to comply with applicable laws and regulations
(including obtaining any necessary governmental approvals for the Transfer of
such Offered Units). On or before the relevant Scheduled Completion Date, the
Offering Unitholder shall surrender the certificate or certificates representing
the Offered Units to be purchased on such Scheduled Completion Date to the
Electing Offeree against payment in full of the consideration for such Offered
Units in accordance with the provisions in this Clause 5.2.
 
 (e)           Upon any election of the right to purchase such Offered Units by
the Electing Offeree, the Offering Unitholder and such Electing Offeree shall
use their reasonable best efforts to secure any approvals required in connection
therewith.
 
 (f)           Notwithstanding the foregoing, if the Non-Offering Unitholder has
not exercised its right to purchase all the Offered Units by the end of the
Cut-Off Date, then the Non-Offering Unitholder shall be deemed to have forfeited
any right to purchase such Offered Units, and the Offering Unitholder shall be
free to sell all, but not less than all, of the Offered Units to the Prospective
Transferee substantially on the terms and conditions set forth in the Proposed
Transfer Notice not later than the sixtieth (60th) day after the Cut-Off Date.
 
 (g)           If the Electing Offeree fails to complete the purchase of all of
the Offered Units on the Scheduled Completion Date in accordance with the terms
of this Agreement and the applicable Transfer Notice and such failure is not
remedied within seven (7) days of the Scheduled Completion Date, then the
Offering Unitholder may sell all (but not less than all) of the Offered Units to
the Prospective Transferee not later than the sixtieth (60th) day after the
Scheduled Completion Date.
 
 
9

--------------------------------------------------------------------------------

 
 
 (h)           Any sale to a Prospective Transferee pursuant to either Clause
5.2(f) or Clause 5.2(g) shall be on terms and conditions (including, without
limitation, the price per Unit) no more favorable to such Prospective Transferee
than those set forth in the applicable Transfer Notice received by the
Non-Offering Unitholder, and the Offering Unitholder must sell all of the
Offered Units and not some only.
 
 (i)           If all of the Offered Units are not sold to any Person within the
60-day period specified in Clause 5.2(f) or Clause 5.2(g), then the rights of
the Non-Offering Unitholder under this Clause 5.2 shall be fully restored and
reinstated as if such offer had never been made and the Offering Unitholder must
again follow the procedures set forth in this Clause 5.2 prior to the sale of
any of its Units to any Person, except for Transfers otherwise permitted by this
Agreement.
 
Section 5.3  Tag-Along Right.
 
 (a)           If at any time a Unitholder (a “Tag-Along Seller”) proposes to
Transfer Units to a Prospective Transferee (other than as permitted under Clause
5.8) that, when the aggregated Offered Units are no less than 30% of the then
total issued and outstanding Units of the Company, such Tag-Along Seller shall
promptly give written notice to the Company and the other Unitholder (a
“Tag-Along Notice”) at least thirty days prior to the completion of such
Transfer and shall cause the Prospective Transferee to make an offer for the
same number of the Offered Units of the other Unitholder (or all of such other
Unitholder’s Units, if less) on the same terms and conditions of the Proposed
Transfer (a “Tag-Along Offer”). The Tag-Along Notice shall describe in
reasonable details the Proposed Transfer including without limitation the class
and number of Units to be sold, the price per Unit and terms thereof and
identity of the Prospective Transferee and attach a copy of the Tag-Along Offer.
 
(b)           The Non-Offering Unitholder shall have a period of thirty (30)
days after receipt of a Tag-Along Offer within which to elect to sell up to the
same number of the Offered Units of the Tag-Along Seller on the same terms
offered by the Prospective Transferee in the Tag-Along Offer, which election
shall be made by an irrevocable written notice delivered by the electing
Non-Offering Unitholder to the Tag-Along Seller and Prospective Transferee (with
a copy to the Company). The last day of such 30-day period is hereinafter
referred to as the “Tag-Along Cut-Off Date”. Any new terms, conditions or price
offered by the Prospective Transferee to the Tag-Along Seller during such 30-day
period shall require a new Tag-Along Offer and Tag-Along Notice, which new
Tag-Along Notice shall trigger a new 30-day period as provided above. Any
election by the Non-Offering Unitholder to sell its Units to the Prospective
Transferee must be in accordance with the terms of the Tag-Along Offer and
Tag-Along Notice then in effect and otherwise must be unconditional (except that
such purchase may be subject to the prior receipt of statutory or regulatory
approvals necessary to complete such purchase). The Non-Offering Unitholder that
elects to sell Units pursuant to this Clause 5.3(b) is hereinafter referred to
as an Electing Tag-Along Offeree, and such Units shall also be deemed “Offered
Units.”
 
 
10

--------------------------------------------------------------------------------

 
 
 (c)           The consideration for such Offered Units shall be paid in full in
cash, or in such other form as may be agreed between the Prospective Transferee
and the Electing Tag-Along Offeree.
 
 (d)           The completion of each such sale by the Tag-Along Seller and the
Electing Tag-Along Offeree shall take place on the thirtieth (30th) day after
the Tag-Along Cut-Off Date, or if such a day is not a Business Day, then on the
next such Business Day (the “Scheduled Tag-Along Completion Date”). The
Scheduled Tag-Along Completion Date may be amended upon the mutual agreement of
the Tag-Along Seller, the Electing Tag-Along Offeree, and the Prospective
Transferee, and in any case shall be extended to the extent necessary in order
to comply with applicable laws and regulations (including obtaining any
necessary governmental approvals for the Transfer of such Offered Units). On or
before the relevant Scheduled Tag-Along Completion Date, the Tag-Along Seller
and the Electing Tag-Along Offeree shall surrender the certificate or
certificates representing the Offered Units to be sold to the Prospective
Transferee on such Scheduled Tag-Along Completion Date against payment in full
of the consideration for such Offered Units in accordance with the provisions in
this Clause 5.3.
 
 (e)           Upon any election of the right to sell such Offered Units by the
Electing Tag-Along Offeree, the Tag-Along Seller and such Electing Tag-Along
Offeree shall use their reasonable best efforts to secure any approvals required
in connection therewith.
 
 (f)           Notwithstanding the foregoing, if the Non-Offering Unitholder has
not exercised its right to sell Units by the end of the Tag-Along Cut-Off Date,
then the Non-Offering Unitholder shall be deemed to have forfeited any right to
sell such Units under this Clause 5.3 with respect to the transaction
contemplated by the Tag-Along Notice, and the Tag-Along Seller shall be free to
sell all, but not less than all, of the Offered Units to the Prospective
Transferee substantially on the terms and conditions set forth in the Tag-Along
Notice not later than the sixtieth (60th) day after the Tag-Along Cut-Off Date.
 
 (g)           Any sale to a Prospective Transferee pursuant to Clause 5.3(f)
shall be on terms and conditions (including, without limitation, the price per
Unit) no more favorable to such Tag-Along Seller than those set forth in the
applicable Tag-Along Notice received by the Non-Offering Unitholder, and the
Tag-Along Seller must sell all of the Offered Units and not some only.
 
 (h)           If all of the Offered Units are not sold to any Person within the
60-day period specified in Clause 5.3(f), then the rights of the Non-Offering
Unitholder under this Clause 5.3 shall be fully restored and reinstated as if
such offer had never been made and the Tag-Along Seller must again follow the
procedures set forth in this Clause 5.3 prior to the sale of any of its Units to
any Person, except for Transfers otherwise permitted by this Agreement.
 
Section 5.4  Drag-Along Rights.
 
The Unitholders hereby agree that they will vote in favor of, and grant any
necessary consents or approvals and execute any agreements or instruments
required to facilitate, a Sale of the Company, provided that such Sale of the
Corporation is requested and approved by the holders of at least 90% of the
outstanding Units (an “Approved Sale”).  If an Approved Sale is initiated, the
Unitholders hereby agree to vote all of their Units in favor thereof, and if
such Approved Sale is structured as a sale of securities, such holders agree to
sell their Units of the Company in connection therewith.  Such holders shall
take all other necessary and desirable actions in connection with the
consummation of the Approved Sale.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 5.5  Attempted Transfers Void.
 
Except as provided in this Article 5, no Transfer or attempted Transfer of the
Units of any Unitholder, whether by absolute or by collateral assignment or
otherwise, whether by gift or for valuable consideration, and no matter how
conditioned, shall in any manner be effective or binding upon the other
Unitholders or CONDOR, unless made in full compliance with the terms hereof.
 
Section 5.6  After-Acquired Units.
 
Whenever any Unitholder who is a party to this Agreement acquires additional
Units, such Units so acquired shall be subject to all of the terms and
provisions of this Agreement.
 
Section 5.7Deed of Adherence.
 
No transfer of Units by any selling Party to any third party shall be entered
into CONDOR’s register of Unit transfers and all Parties shall procure that
unless such third party has first entered into a deed of adherence with all
parties hereto other than the selling Party pursuant to which such third party
shall agree, inter alia, to be bound by all the restrictions of, and discharge
all duties and obligations as set out in this Agreement as if it were an
original party hereto.  Such deed of adherence shall be in such form at such
other parties shall reasonably require.
 
Section 5.8  Exempt Transfer.
 
 (a)           Notwithstanding anything to the contrary herein, the foregoing
provisions of this Article 5 shall not apply to a Transfer by a Unitholder of
all or part of its Units to an Affiliate, provided, however, that any such
Transfer shall be in accordance with each of the following terms:
 
 (i)           Such Unitholder shall provide written notice of such Transfer to
each other Unitholder;
 
 (ii)           The transferee to whom the Unitholder Transfers its Units shall
execute and deliver to each other Unitholder and the Company a deed of adherence
to this Agreement, in form and substance reasonably satisfactory to the Company,
indicating such transferee’s agreement to be bound by the terms and conditions
of this Agreement as a Party and a Unitholder hereunder in the same manner as
the Transferring Unitholder and be entitled to the same right to the same extent
and in the same manner as the Transferring Unitholder;
 
 (iii)           such Unitholder shall remain bound by its obligations under
this Agreement; and
 
 
12

--------------------------------------------------------------------------------

 
 
 (iv)           if any such transferee Affiliate shall cease to be an Affiliate
of such Unitholder, any Units held by such transferee shall be promptly
retransferred to such Unitholder or transferred to another of such Unitholder’s
Affiliates.
 
 (b)           Notwithstanding anything to the contrary herein, the provisions
of this Article 5 shall not apply to (i) the sale of Units pursuant to an IPO or
(ii) any Transfer after the expiration of a customary lock up period of an IPO.
 
Article 6
Meetings of Unitholders
 
Section 6.1  General Meeting.
 
A General Meeting of the Unitholders of the Company (the “Annual General
Meeting”) shall be held once in every calendar year and not later than fifteen
(15) months after the holding of the last preceding Annual General Meeting.
 
Section 6.2  Extraordinary Meetings.
 
Extraordinary meetings of the Unitholders of the Company shall be held upon the
request of the Chairman, any PEDCO Manager, or any MIE Manager (or as otherwise
required pursuant to the provisions of applicable law) upon at least fourteen
(14) days written notice (containing the agenda, date, time and place of the
meeting) to all Unitholders of the Company, provided, however, that if any
Reserved Matter (as defined below) is to be voted on in any extraordinary
meetings, the notice for such meeting shall specify such Reserved Matter
separately from other matters and shall be held at such time and place
designated in such notice, with attendance in person or by telephone or by proxy
or corporate representative; provided, however, that, subject to applicable law,
such fourteen (14) day notice requirement may be waived by Unitholders of the
Company having an aggregate Unitholder Interest of not less than ninety percent
(90%) in a particular case.  Any notice period referred to above shall exclude
both the day on which the notice is served or deemed to be served and the day
for which the notice is given.
 
Section 6.3  Quorum.
 
The quorum for any meeting of the Unitholders of the Company shall be
Unitholders of the Company whose aggregate Unitholder Interest is not less than
fifty percent (50%) present personally or by duly appointed proxy, attorney or
representative, provided, however, that for the Unitholders meeting to be
validly convened, PEDCO shall be present or represented as long as PEDCO holds
more than 5% of the aggregate Unitholder Interest.  If within half an hour of
the time appointed for the meeting no quorum is present, the meeting shall be
adjourned to the same day one (1) week later at the same time and place or to
such other day or time as the Chairman may designate upon at least five (5)
days’ written notice to all of the Unitholders of the Company.  If at the
adjourned meeting no quorum is present within half an hour from the time
appointed for the meeting, Unitholders of the Company whose Unitholder Interest
is not less than fifty percent (50%) present or represented at such meeting
shall constitute a quorum; provided, however, that no action or decision shall
be taken on any matter not specified in the agenda of the meeting when it was
first called.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 6.4  Unitholder Approval.
 
(a) All the Reserved Matters shall be subject to the approval of the Unitholders
of the Company.
 
(b) Except as required by applicable law or otherwise provided in this
Agreement, any action by the Unitholders of the Company at any General Meeting
or extraordinary meeting shall require the approval of Unitholders of the
Company having an aggregate Unitholder Interest of more than fifty percent (50%)
present and voting at a validly held meeting; provided, however, that any
Reserved Matter shall require the approval of Unitholders of the Company have an
aggregate Unitholder Interest of ninety percent (90%) and voting at a validly
held meeting.
 
Section 6.5  Written Resolution.
 
Except as otherwise required by applicable law, a resolution in writing
(circulated to all the Unitholders of the Company) approved and signed by all
the Unitholders of the Company shall be valid and effectual as if it had been a
resolution passed at a meeting of the Unitholders of the Company duly convened
and held.
 
Section 6.6Chairman.
 
The Chairman of the Board for the time being shall also preside as chairman at
any General Meeting.  If the Chairman of the Board is absent at any General
Meeting, a Manager shall act as the chairman.
 
Section 6.7Reserved Matters.
 
For purposes of this Agreement, “Reserved Matters” requiring the approval of
Unitholders of the Company holding an aggregate Unitholder Interest of ninety
percent (90%) are as follows:
 
(a)            issuing new equity capital or securities convertible into new
equity capital;
 
(b)            merging or consolidating with or into any other company, or
reconstructing or amalgamating its business or promoting or taking any steps to
effect its winding up or passing of any resolution to liquidate it or applying
to any court of competent jurisdiction for an order to convene a meeting of
creditors or any class of creditors or members or any class of members or to
sanction any such compromise or arrangement;


(c)            acquiring another business entity, joint venture, partnership or
investment in other companies;


(d)            commencing or acquiring any new line of business which does not
fall within or is not ancillary to a Project or Projects;
 
 
14

--------------------------------------------------------------------------------

 


(e)            repurchasing or redemption of any securities or debt (except to
the extent such debt is due in accordance with its terms and conditions and/or
such debt is due for the retirement of any redeemable preferred Units issued by
CONDOR); 


(g)            amending its Articles;


(h)            changing the size of the Board from three (3) members;


(j)            creating, allotting or issuing or agreeing to create, allot or
issue any Units or Interests of CONDOR or granting or agreeing to grant any
option over or right to acquire any additional Units or Interests or purchasing
or redeeming any Units or Interests;  


(k)            consolidating, subdividing or converting any of CONDOR’s Units or
Interests; 


(l)            passing any resolution the result of which would be the winding
up of CONDOR, or CONDOR going into liquidation or receivership save as otherwise
expressly provided in this Agreement; make any composition or arrangement with
its creditors; 


(m)            issuing any debentures or other securities convertible into Units
or debentures or Interests; and


(n)            offering the Units, Interests or securities of CONDOR for
subscription by the general public by IPO on any exchange.
 
Article 7
Company Management
 
Section 7.1  Board of Managers.
 
 (a)           The number of Managers holding office at any one time shall be
three (3), unless otherwise agreed by all of the Unitholders. So long as the
Company is not listed on any stock exchange, the Board shall be comprised of
members nominated by the Unitholders whereby the number of nominated Managers by
each Unitholder shall be as nearly as practicable in proportion to such
Unitholder’s Unitholder Interest (for which purposes a Unitholder may aggregate
the Unitholder Interests of some or all of its Affiliates provided those
Affiliates do not also exercise their nomination rights) provided that any
Manager nominated by a Unitholder shall have acceptable qualifications to serve
on the Board and provided further that:
 
(i) As long as PEDCO and its Affiliates shall have an aggregate Unitholder
Interest of at least ten (10%), one (1) Manager will be nominated by PEDCO
(the  “PEDCO Manager”); and
 
(ii) So long as MIE and its Affiliates shall have an aggregate Unitholder
Interest of at least fifty percent 50%, two (2) Managers will be nominated by
MIE (each a “MIE Manager”);
 
provided, however, that MIE shall always be entitled to nominate a majority of
the Managers so long as MIE and its Affiliates hold a majority of the Unitholder
Interest of the Company.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           The Chairman of the Board shall be one of the MIE Managers, as
designated by MIE. The Chairman shall chair all meetings of the Board; provided
however that if Chairman is absent from any such meeting, one of the other MIE
Manager shall chair such meeting.
 
(c)           In the event of the resignation, death, removal or
disqualification of a Manager selected as set forth above, the appropriate
designating Party or Parties shall promptly nominate a new Manager, and, after
written notice of the nomination has been given by such designating Party or
Parties to the other parties, each Unitholder shall vote its Units to elect such
nominee to the Board, if and as required.
 
(d)           The appropriate designating Party or Parties may specify that the
Manager elected by it shall be removed at any time and from time to time, with
or without cause (subject to applicable Nevada Law, this Agreement, and the
Articles), in such Party or Parties’ sole discretion.  After written notice to
each of the Parties of the new nominee to replace a removed Manager, each
Unitholder shall promptly vote its Units to remove the Manager in question and
to replace such Manager with the nominee of the Party entitled to designate such
Manager.
 
(e)            Appointment of Managers.  In the event of the appointment of a
Manager nominated in accordance with this clause, the Unitholders shall vote
their Units to cause the appointment to the Board of the Manager so designated
for appointment by the appropriate Unitholder.
 
(f)            Frequency of meetings; Notice.  Except as otherwise provided in
this Agreement, the Board shall hold a regular meeting at least once each
calendar quarter at a location the Board shall determine.  The date, time and
location of any such regular meeting shall be established by the Board and
notified to each Manager in writing at least fourteen (14) days in
advance.  Special meetings of the Board shall be held upon the request of the
Chairman or any Manager upon at least two (2) Business Days’ written notice
(containing the agenda, date, time and place of the meeting) to the Managers and
shall be held at such time and place designated in such notice.
 
(g)          Quorum.  The quorum for any meeting of the Board shall be a
majority of the Managers, each Manager present personally or by his alternate.
If within half an hour of the time appointed for the meeting no quorum is
present, the meeting shall be adjourned to the same day one (1) week later at
the same time and place or to such other day or time as the Chairman may
designate upon at least two (2) days’ written notice to all of the Managers (the
“Adjourned Meeting”).  If at the Adjourned Meeting no quorum is present within
half an hour from the time appointed for the meeting, any two (2) Managers
present at such meeting shall constitute a quorum; provided, however, that no
action or decision shall be taken on any matter not specified in the agenda of
the meeting when it was first called.
 
(h)          Conference Meetings.  Meetings of the Managers held by means of a
telephone conference which enables all persons participating in the meeting to
hear each other at the same time and to communicate with each other shall be
valid as if they were attended by all Managers in person.  Such participation by
any Manager shall constitute presence in person at the meeting by such
Manager.  All meetings of the Managers shall enable Managers to participate by
means of telephone conference.
 
 
16

--------------------------------------------------------------------------------

 
 
(i)            Board Approvals.
 
(i) Except as otherwise provided in, or delegated in accordance with, this
Agreement or required by applicable law, all matters requiring the approval of
the Board shall be subject to the approval of a majority of the Managers present
and voting at a duly convened meeting.
 
(ii) Each Manager shall have one (1) vote and no Manager shall have a casting
vote.
 
(j) Written Resolution.  The Board may take action by written resolution signed
and approved by all of the Managers in lieu of holding a meeting.  Such written
resolution may be signed in counterparts.
 
Section 7.2  Officers and Employees.
 
(a)           Both PEDCO Manager and MIE Managers are entitled to nominate
corporate officers of CONDOR, subject to approval by the Board.  Any officer so
expressly designated shall have such authority and perform such duties as the
Board may, from time to time, delegate to such officer.
 
(b)           Subject to the approval rights described herein, the business and
affairs of CONDOR shall be managed exclusively under the direction of the Board,
by or under the direction of one or more officers pursuant to expressly
delegated authority from the Board.  The power to act for or to bind CONDOR
shall be vested exclusively in such officers of CONDOR, subject to the Board’s
authority to delegate powers and duties to officers, as set forth
herein.  Subject to the foregoing, the officers shall have the power and
authority to execute and deliver contracts, instruments, filings, notices,
certificates, and other documents of whatsoever nature on behalf of CONDOR.  The
officers of CONDOR shall have power and authority, as expressly delegated to
them by the Board of Managers of CONDOR to cause CONDOR to hire employees,
including officers appointed by the Board of Managers, as such officers deem
necessary and to cause CONDOR to pay such employees as such officers deem fit,
in their reasonable discretion.
 
Article 8
Allocation Of Profit, Loss And Distributions
 
Section 8.1 Allocations.
 
Subject to Sections 8.4-8.7, Company profit shall first be allocated to the
Unitholders, pro rata, in accordance with the prior allocation of Company loss
and to the extent thereof; and thereafter such profit shall be allocated to the
Unitholders, pro rata, in accordance with their ownership of Units.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 8.2 Company Loss.
 
Company loss shall be allocated to the Unitholders, pro rata, in accordance with
their positive Capital Account balances and to the extent thereof; and
thereafter such loss shall be allocated to the Unitholders, pro rata, in
accordance with their ownership of Units.
 
Section 8.3 Distributions.
 
Subject to any restrictions under applicable law, the Company may make
distributions of money or property at least annually or at such other times and
in such amounts as the Managers may determine.  Such distributions, other than
liquidating distributions, shall be made to Unitholders, pro rata, in accordance
with their ownership of Units.   Liquidating distributions shall be made to the
Unitholders, pro rata, in accordance with their  positive capital account
balances after all allocations of profit and loss are made.
 
Section 8.4 Company Non-Recourse Deductions.
 
Any Company non-recourse deductions (as defined in Treasury Regulations Section
1.704-2(1)) for any taxable year or other period shall be specially allocated to
the Members in accordance with their respective interests in profit.
 
Section 8.5 Member Non-recourse Deductions.
 
Member non-recourse deductions shall be specially allocated to the Member who
bears the economic risk of loss with respect to the Member non-recourse debt in
accordance with Treasury Regulations Section 1.704-2.
 
Section 8.6 Minimum Gain.
 
Notwithstanding any other provision of this Article 8, if there is a net
decrease in Company non-recourse debt or Member non-recourse debt, minimum gain
shall be determined in accordance with the principles of Treasury Regulations
Sections 1.704-2 and 1.704-2, and each Member shall be specially allocated items
of Company income and gain for such year (and, if necessary, subsequent years)
in an amount equal to the Member’s respective share of such net decrease during
such year, determined pursuant to Treasury Regulations Sections 1.704-2.  The
items to be so allocated shall be determined in accordance with Treasury
Regulations Section 1.704-2.
 
Section 8.7 Section 704 Allocations.
 
In the event that the fair market value of an item of Company property differs
from its tax basis, allocations of depreciation and amortization, gain and loss
with respect to such property will be made for tax purposes in a manner that
takes account of the variation between the tax basis and the fair market value
of such property in accordance with the Internal Revenue Code Section 704 and
Treasury Regulations Section 1.704-1(4).
 
 
18

--------------------------------------------------------------------------------

 
 
Article 9
Certain Additional Covenants
 
Section 9.1Assignment of Niobrara Asset to CONDOR.
 
As soon as reasonably possible immediately after the closing of PEDCO’s
acquisition of the Niobrara Asset pursuant to the Niobrara PSA, PEDCO shall
transfer and assign all right, title and interest to 62.50% of the Designated
Interests (as defined in the Niobrara PSA) free and clear of any charges,
encumbrances and liens (save for a security interest held by the Sellers (as
defined under the Niobrara PSA) securing PEDCO’s obligation to issue equity
thereto as required under the Niobrara PSA, which obligation does not transfer
to or obligate CONDOR), including corresponding proportionate operating costs
and expenses, liabilities and obligations (the “62.50%  Interest”), to CONDOR,
and, as soon as possible as permitted by applicable law and the procedures under
the applicable contracts, PEDCO shall transfer all of its right, title and
interest in the 62.50% Interest to CONDOR.  Notwithstanding the consummation of
the full legal transfer of the 62.50% Interest to CONDOR as provided herein
following the closing of PEDCO’s acquisition of the Niobrara Asset, immediately
upon such closing CONDOR shall have full contractual right, title and interest
to such 62.50% Interest, including corresponding proportionate operating costs
and expenses, liabilities and obligations, and rights to book reserves with
respect thereto.
 
Section 9.2Operatorship of Niobrara Asset by CONDOR.
 
Upon the closing of the acquisition of the Niobrara Asset by PEDCO, PEDCO shall
designate and engage CONDOR to serve as the operator of the Niobrara Asset, and
as soon as possible as permitted by the applicable laws and the procedures under
the applicable contracts, following the closing of the acquisition of the
Niobrara Asset, PEDCO shall transfer its operatorship with respect to the
Niobrara Asset to CONDOR.  Should PEDCO fail to transfer its operatorship with
respect to the Niobrara Asset to CONDOR within six (6) months after the closing
of the acquisition of the Niobrara Asset by PEDCO, MIE and PEDCO shall work out
a mutually agreeable arrangement such that the same effects monetarily and
operationally are achieved.
 
Section 9.3Funding of CONDOR and the Initial Well on the Niobrara Asset.
 
(a)           Commencing upon the closing of the acquisition of the Niobrara
Asset by PEDCO, MIE shall loan up to US$50,000 cash to CONDOR per calendar month
to fund CONDOR’s operations, at the Agreed Interest Rate, for a period of one
(1) year, said amount shall be used to pay actual expenses incurred during such
one (1) year period, and actual expenses accrued or arising prior to such period
in connection with the formation of CONDOR, and legal and technical fees and
expenses incurred by CONDOR in connection with the due diligence and acquisition
of the Niobrara Asset prior to such closing (not to exceed US$50,000 aggregate
cash funded by MIE per month), extendable upon mutual agreement by PEDCO, MIE
and CONDOR.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           From the Effective Date until the completion of the drilling of
the first well in the Niobrara Asset, MIE shall endeavor to secure on behalf of
CONDOR a loan(s) at the Agreed Interest Rate, funding or other arrangement for
CONDOR to fund the required expenditures and the general and administrative
expense of CONDOR, with PEDCO not being required to loan, fund or otherwise
arrange for any of CONDOR’s portion of the capital necessary for the drilling of
such first well.
 
(c)           As another method to finance the operations of CONDOR without
contributing to, changing or otherwise affecting the Unit capital of CONDOR, the
Unitholders and the Board, via majority approval, respectively, may require the
Unitholders to provide intercompany loans to CONDOR from time to time in amounts
proportionate to each Unitholder’s Unitholder Interest (each, a “Cash Call”).
The terms and conditions of each Cash Call and related intercompany loans must
be unanimously approved by the Unitholders and the Board.  The Chairman shall
propose the due dates for payment of Cash Calls and purposes of use of
respective Cash Calls, including funding CONDOR’s operations and the general
administrative expenses of CONDOR.  Notwithstanding the foregoing, in no event
shall PEDCO be required to pay any Cash Calls or make any other contributions to
CONDOR (i) in connection with the drilling of the first well in the Niobrara
Asset as described under Section 9.3(b) above, and (ii) in connection with any
expenses incurred by CONDOR through the date that is one (1) year following the
Effective Date, except to the extent MIE’s US$50,000 monthly funding during such
period as described under Section 9.3(a) above is insufficient to fund CONDOR’s
expenses exclusive of those incurred in connection with the drilling of the
first well in the Niobrara Asset, in which event PEDCO shall be subject to Cash
Calls in proportion to its Unitholder Interest above such US$50,000 monthly
amount.
 
Section 9.4  Allocation of Compensation Due to STXRA.
 
The Unitholders each agree and acknowledge that in the event any equity
consideration is due and owing to STXRA by CONDOR pursuant to any consulting,
finders, or other agreement entered into by and between CONDOR and STXRA (an
“STXRA Agreement”), and provided, further, that the Unitholders unanimously
agree that the Unitholders shall each be required to issue to STXRA its
respective allocation of equity as required by such STXRA Agreement, then each
Unitholder shall be obligated to promptly issue to STXRA such amount of equity
to STXRA in proportion to such Unitholder’s Unitholder Interest and in
compliance with the requirements of the STXRA Agreement and applicable
securities laws. The Unitholder shall be entitled to select the class and series
of its equity to be issued, determine the fair market value thereof in good
faith, and such equity shall be issued pursuant to an equity purchase
agreement(s) acceptable to the issuing Unitholder.  In the event the STXRA
Agreement provides that CONDOR (or the issuing Unitholder) may elect to either
issue equity and/or pay cash in lieu of equity, such Unitholder may elect, in
its sole discretion, to satisfy its obligation to issue equity to STXRA, in
whole or in part, through the payment of cash to STXRA of equal value to the
unissued equity in lieu of issuance of such equity, as determined in good faith
by such issuing Unitholder.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 9.5  Observance of Laws.
 
Each Unitholder and CONDOR shall comply with and shall cause its Affiliates to
comply with all applicable Nevada Law or other applicable laws, rules, or
regulations of any other jurisdiction that are or may be applicable to CONDOR's
business and the Unitholders' and their Affiliates' activities in connection
with CONDOR or a Project.  Each of the Unitholders shall use reasonable efforts
to obtain all regulatory approvals that are necessary for it to perform its
obligations under this Agreement.  CONDOR shall use reasonable efforts to obtain
all other Governmental Approvals necessary to effect each of the transactions
contemplated herein.
 
Article 10
Representations, Warranties and Acknowledgments of the Unitholders
 
Section 10.1  Representations and Warranties of Unitholders.
 
Each Unitholder hereby represents and warrants to CONDOR and the other
Unitholders as of the date hereof as follows:
 
(a)           If such Unitholder is an entity, such Unitholder is duly organized
and validly existing in good standing under the laws of the jurisdiction of its
creation and has all requisite power and authority, corporate or otherwise, to
enter into and to perform its obligations hereunder and to carry out the terms
hereof and the transactions contemplated hereby.
 
(b)           The execution, delivery and performance of this Agreement by such
Unitholder have been duly authorized by all necessary action on the part of such
Unitholder and do not require any approval or consent of any holder (or any
trustee for any holder) of any indebtedness or other obligation of such
Unitholder.
 
(c)           This Agreement has been duly executed and delivered on behalf of
such Unitholder by an appropriate officer of such Unitholder and constitutes the
legal, valid and binding obligation of such Unitholder, enforceable against it
in accordance with its terms, as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors' rights generally and by general principles of equity.
 
(d)           There is no legislation, action, suit, proceeding or investigation
pending or, to the best of such Unitholder's knowledge, threatened, before or by
any court, administrative agency, environmental council, arbitrator or
governmental authority, body or agency which could reasonably be expected to
materially and adversely affect the performance by such Unitholder of its
obligations hereunder or which questions the validity, binding effect or
enforceability hereof, any action taken or to be taken by such  Unitholder
pursuant hereto or any of the transactions contemplated hereby.
 
 
21

--------------------------------------------------------------------------------

 
 
(e)           The execution, delivery and performance by such Unitholder of this
Agreement and the consummation of the transactions contemplated hereby and
thereby, including the incurrence by such Unitholder of its financial
obligations hereunder and thereunder, will not result in any violation of any
term of its constituent documents, or its Articles, as the case may be, or any
material contract or agreement applicable to it, or of any license, permit,
franchise, judgment, writ, injunction or regulation, decree, order, charter,
law, ordinance, rule or regulation applicable to it, including any loan
agreements executed with the banks/other creditors, or any of its properties or
to any obligations incurred by it or by which it or any of its properties or
obligations are bound or affected, or of any determination or award of any
arbitrator applicable to it, and will not conflict with, or cause a breach of,
or default under, any such term or result in the creation of any lien upon any
of its properties or assets.
 
(f)           All third party consents and approvals including banks/other
creditors approval(s) required for the execution, delivery and performance if
this Agreement have been obtained to the satisfaction of each other and no other
consent, approval, order or authorization of, or registration, declaration or
filing with, or giving of notice to, obtaining of any license or permit from, or
taking of any other action with respect to, any central, state or local
government or public body, authority or agency or banks/other creditors is
required in connection with the valid authorization, execution, delivery and
performance by such Unitholder of this Agreement or the consummation of any of
the transactions contemplated hereby.
 
Section 10.2  Investment Intent.
 
Each Unitholder hereby represents and warrants to CONDOR and the other
Unitholders that such Unitholder has acquired its Units for such Unitholder’s
own account, for investment purposes only and not with a view to the
distribution or resale thereof, in whole or in part, and agrees that it will not
Transfer, or offer to Transfer, all or any portion of its Units in any manner
that would violate, or cause CONDOR to violate, this Agreement or any applicable
securities laws.
 
Section 10.3 Unregistered Securities.
 
Each Unitholder hereby acknowledges that such Unitholder is aware that the Units
(and the offering, issuance and sale thereof to such Unitholder) have not been
listed with any stock exchanges under any applicable securities laws.  Each
Unitholder further acknowledges that CONDOR will not, and has no obligation to,
recognize any Transfer of all or any part of Units to any Person except in
accordance with this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
Article 11
Confidentiality; License
 
Section 11.1  Obligation to Maintain Confidentiality.
 
With respect to each Unitholder and their respective Affiliates, except to the
extent necessary for the exercise of its rights and remedies and the performance
of its obligations under this Agreement, such Unitholder will not itself use or
intentionally disclose (and will not permit the use or disclosure by any of its
Affiliates or its advisors, counsel and public accountants (collectively,
“Advisors”)) of, directly or indirectly, any CONDOR documents or this Agreement
or information furnished thereunder (the “Confidential Information”), and will
use all reasonable efforts to have all such Confidential Information kept
confidential (consistent with its own practices) and not used in any way known
to such Unitholder to be detrimental to any of the other Parties; provided, that
(i) any such Unitholder, its Affiliates and its advisors may use, retain and
disclose any such Confidential Information to its special counsel and public
accountants or any Governmental Authority, including the U.S. Securities and
Exchange Commission in such public filings as required under applicable law or
advised by counsel to be disclosed therein, (ii) any such Unitholder, its
Affiliates and its advisors may use, retain and disclose any such Confidential
Information that has been publicly disclosed (other than by such Unitholder, its
Affiliates or any of its advisors in breach of this Section) or has rightfully
come into the possession of such Unitholder thereof or any of its Affiliates or
advisors other than from another Unitholder or a Person acting on such other
Unitholder’s behalf, (iii) to the extent that any such Unitholder, its
Affiliates or its advisors may have received a subpoena or other written demand
under color of legal right for such information, such Unitholder, its Affiliates
or advisors may disclose such information, but such Unitholder will first, as
soon as practicable upon receipt of such demand and unless otherwise prohibited
by applicable Law, furnish a copy thereof to the other Parties and, if
practicable so long as such Unitholder, its Affiliates or advisors will not be
in violation of such subpoena or demand or likely to become liable to any
penalty or sanctions thereunder, afford the other Parties reasonable
opportunity, at such other Parties’ cost and expense, to obtain a protective
order or other reasonably satisfactory assurance of confidential treatment for
the information required to be disclosed, (iv) disclosures to lenders, potential
lenders, investors, potential investors, strategic partners or acquirers, or
potential strategic partners or acquirers, or other Persons providing financing
to CONDOR or PEDCO, if such Persons have agreed to abide by the terms of this
Section, (v) any such Unitholder, its Affiliates and its advisors may disclose
any such information, and make such filings, as may be required by this
Agreement or applicable law, including, but not limited to, U.S. securities
laws, and (vi) nothing in this Section will prevent any such Unitholder from
using such information for its own internal purposes.  Notwithstanding anything
herein to the contrary, a Unitholder may disclose information to its Affiliates
and other advisors in accordance with this Agreement if such Persons have agreed
to the terms of this Section.
 
Section 11.2  Return of Confidential Information.
 
The receiving Unitholder shall immediately destroy or return all tangible and,
to the extent practicable, intangible material in its possession or control
embodying the disclosing Unitholder’s Confidential Information (in any form and
including, without limitation, all summaries, copies and excerpts of
Confidential Information) upon the earlier of (a) the completion or termination
of the dealings between the Parties or (b) such time as the disclosing
Unitholder may so request and shall not thereafter be retained in any form by
receiving Unitholder, except that notwithstanding the above, one copy may be
retained by receiving Unitholder to show compliance with the terms of this
Agreement or for regulatory compliance purposes.
 
Section 11.3  Compliance with Securities Laws.
 
The Parties hereby acknowledge that they are aware of the U.S. securities laws
that prohibit any person who has material non-public information about a company
from purchasing or selling, directly or indirectly, any securities of such
company (including entering into hedge transactions involving such securities),
or from communicating such information to any other person under circumstances
in which it is reasonably foreseeable that such person is likely to purchase or
sell such securities.  Each Party agrees that it will not use or permit any
third party to use, and that it will use reasonable best efforts to assure that
none of its representatives will use or permit to use, any Confidential
Information in contravention of U.S. securities laws.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 11.4  License.
 
The Company hereby grants to each of PEDCO and MIE, and each of their respective
Affiliates, a nonexclusive, royalty-free, fully paid-up, irrevocable, worldwide
license, with no right to grant or authorize sublicenses except to Affiliates
thereof, to use (but not sell or offer to sell) all Intellectual Property Rights
of CONDOR for the duration set forth in Section 11.6 below (the “License”).
 
Section 11.5  Survival.
 
The restrictions contained in Sections 11.1 through 11.4 will survive the
termination or expiration of this Agreement for a period of six (6) years from
the date of such termination or expiration, and the License contained in Section
11.5 shall survive with respect to each of PEDCO and MIE, respectively,
following termination or expiration of this Agreement until the earlier to occur
of (i) the date that such Unitholder is no longer a Unitholder of the Company,
or (ii) the date that the Company has an IPO.
 
Article 12
Term and Termination
 
Section 12.1Term.
 
This Agreement shall remain in full force and effect for so long as any of the
Unitholders continue to own Units of CONDOR or as otherwise terminated earlier
pursuant to Section 9.2.
 
Section 12.2  Termination.
 
This Agreement shall terminate
 
 (a)           upon the written agreement of the Unitholders;
 
 (b)           upon the dissolution and winding up of CONDOR pursuant to this
Agreement;
 
 (c)           upon the consummation of an IPO;
 
 (d)           upon a Sale of the Company; or
 
 (e)           with respect to any Unitholder, if such Unitholder and its
Affiliates no longer own any Units.
 
Except as otherwise provided herein or as may be agreed by the Parties, no
termination of this Agreement shall release any Unitholder from any liability to
any other Unitholder which at the time of such termination has already accrued,
nor affect in any way the survival of any right, duty or obligation of any
Unitholder which is expressly stated elsewhere in this Agreement to survive the
termination hereof.
 
 
24

--------------------------------------------------------------------------------

 
 
Article 13
Accounting, Records, Reporting, Company Expenses
 
Section 13.1  Books and Records; Fiscal Year.
 
The books and records of the Company shall be kept in accordance with the
accounting method followed by the Company for federal income tax purposes.  The
Company shall maintain at its registered office those books and records as
required by law. The fiscal year of the Company shall be the calendar year.
 
Section 13.2  Bank Accounts.
 
The Company shall maintain the funds of the Company in one or more separate bank
accounts in the name of the Company.  The executive officers and Managers of the
Company shall be authorized to draw funds out of any Company bank account.
 
Section 13.3  Financial Information.
 
The Company shall cause to be filed all required reports and documents with any
governmental agency.  The Company shall cause to be prepared information
concerning the Company’s operations as soon as practicable after the end of the
Company’s fiscal year. The Company shall send or cause to be sent to each
Unitholder within ninety (90) days after the end of each taxable year state and
federal schedules K-1 (such information as is necessary to complete the
Unitholder’s federal and state income tax or information returns) and a copy of
the Company’s federal, state, and local income tax or information returns for
the year.
 
Section 13.4  Tax Matters Member.
 
The PEDCO contact person specified in Article 18.2 (“PEDCO Contact”) shall be
the initial Tax Matters Member as defined under the Internal Revenue Code and in
any similar capacity under state or local law. Any successor to PEDCO Contact as
Tax Matters Member shall be selected by the Managers. The Tax Matters Member
agrees to promptly notify the other Members upon the receipt of any
correspondence from any federal, state or local tax authorities relating to any
examination of the Company’s affairs.  The Tax Matters Member shall manage all
audits or other tax proceedings of the Company and shall keep the Members
informed with respect to such proceedings.  The Tax Matters Member may retain,
at the Company’s expense, such outside counsel, accountants and other
professional consultants as the Tax Matters Member may deem necessary in the
course of fulfilling his obligations as Tax Matters Member.
 
Section 13.5   Company Expenses.
 
In addition to the expenses and costs of operating the Business, Company
expenses shall also include professional fees in connection with the accounting
and legal aspects of preparing, documenting and distributing the financial and
tax information described in this Article 13, other costs directly connected
with the foregoing, and the costs of preparation and filing of forms, returns
and documents with governmental agencies, and the maintenance of proper books
and records.
 
 
25

--------------------------------------------------------------------------------

 
 
Article 14
Dissolution And Winding Up
 
Section 14.1  Conditions of Dissolution.
 
The Company shall dissolve at such time or upon the occurrence of any of the
following events:
 
(a)  
the sale or other disposition of all or substantially all the property and
assets of Company;

 
(b)  
the determination of a majority in Interest of the Members at any time to
dissolve the Company;

 
(c)  
the determination of the Managing Member that it is in the best interests of the
Members to dissolve the Company; or

 
(d)  
the entry of a judgment of dissolution.

 
Section 14.2  Winding Up.
 
Upon dissolution, the Company shall continue solely for the purpose of winding
up its affairs in an orderly manner, liquidating or distributing its assets, and
satisfying the claims of its creditors.  The Managing Members shall be
responsible for overseeing the winding up of the Company.
 
Section 14.3  Liabilities Upon Dissolution, Notices and Filings.
 
After determining that all the known debts and liabilities of the Company in the
process of winding up have been paid or adequately provided for, the remaining
assets shall be distributed to the Members as provided in Article 8 and
appropriate notices and filings shall be made by the Members.
 
Article 15
Indemnification; Liability Of Members
 
Section 15.1  Indemnification.
 
The Company shall indemnify the Members, including the Managers, to the full
extent permissible under Nevada law.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 15.2  Limitation of Liability.
 
Except as otherwise provided herein or in any agreement entered into by such
person and the Company and to the maximum extent permitted by Nevada law, no
present or former Manager nor any such person’s affiliates, employees, agents or
representatives shall be liable to the Company or to any Member for any act or
omission performed or omitted by such person in his or her capacity as
Manager,  provided that, except as otherwise provided herein, such limitation of
liability shall not apply to the extent the act or omission was attributable to
such person’s willful misconduct or knowing violation of law as determined by a
final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not subject to appeal or with respect to which the time
for appeal has expired and no appeal has been perfected).  The Managers shall be
entitled to rely upon the advice of legal counsel, independent public
accountants and other experts, including financial advisors, and any act of or
failure to act by a Manager in good faith reliance on such advice shall in no
event subject a Manager or any of such person’s affiliates, employees, agents or
representatives to liability to the Company or any Member.
 
Section 15.3  Insurance.
 
The Company shall have the power to purchase and maintain insurance on behalf of
the Members or any person who is or was an agent of the Company against any
liability asserted against such person arising out of such person’s status as an
agent, whether or not the Company would have the power to indemnify such person
against such liability under law.
 
Article 16
Conversion To Corporation


Section 16.1  Approval.
 
If the Managers approve an IPO with respect to the Company or otherwise approves
the conversion of the Company from a limited liability company to a corporation
or other limited liability entity (whether or not in connection with an IPO)
each Member and Unitholder hereby consents to such public offering or conversion
and shall vote for (to the extent it has any voting rights) and raise no
objections against such public offering or conversion, and each Member and
Unitholder shall take all reasonable actions in connection with the consummation
of such public offering or conversion as determined by the Managers.
 
Section 16.2  Required Actions.
 
The Company shall, at the request of the Managers and the approval of the
Members, effect a conversion to corporate or other limited liability form and,
in connection therewith, the Members and the Unitholders shall, at the request
and under the direction of the Managers, take all actions necessary or desirable
to effect such conversion (including, without limitation, whether by conversion
to a subchapter C corporation, merger or consolidation into any entity,
recapitalization or otherwise), giving effect to the same economic and corporate
governance provisions contained herein after taking into consideration the
structure of the Company and its securities (a "Corporate Conversion").  In
connection with a Corporate Conversion, the rights and preferences and vesting
conditions, if any, with respect to Units shall be preserved insofar as
possible.
 
 
27

--------------------------------------------------------------------------------

 
 
Article 17
Dispute Resolution
 
Section 17.1 Procedure.
 
The Parties will attempt, in good faith, to resolve or cure all disputes and
claims (including any claimed breaches of this Agreement) (each a “Dispute”))
through the Unitholders before initiating any legal action or attempting to
enforce any rights or remedies under this Agreement (including termination), at
law or in equity (regardless of whether this Article is referenced in the
provision of this Agreement which is the basis for any such dispute).  If any
Unitholder believes that a Dispute under this Agreement has arisen, such
Unitholder will give written notice thereof to the other Parties which notice
will describe in reasonable detail the basis and specifics of the
Dispute.  Within five (5) days after delivery of such notice, the Unitholders
will meet to discuss and attempt to resolve or cure such Dispute.  If the
Unitholders are unable to resolve the Dispute within fifteen (15) days after
delivery of such notice, the matter will be referred to a “Senior Officer” of
each Unitholder for resolution or cure.  If such Senior Officers are unable to
agree on an appropriate cure or resolution within ten (10) days after the matter
has been referred to them, the Parties may have recourse to litigation.
 
Section 17.2  Continued Performance.
 
Pending final resolution of any Dispute, the Parties will continue to fulfill
their respective obligations under this Agreement; provided that the applicable
Unitholder may withhold any amount that is the subject of Dispute from any
payment otherwise due under this Agreement during the pendency of any dispute
resolution proceeding.  Upon resolution of the Dispute, the Unitholder owing
such amount shall promptly pay to the relevant Unitholder any amount determined
to be due, together with interest at the greater of the highest legally
permitted rate or 10% per annum on the unpaid balance from the date the amount
was originally owed until the date paid in full.
 
Article 18
Default
 
Section 18.1  Default Notice.
 
Any Party that fails to pay when due its proportionate share of Cash Calls due
pursuant to this Agreement (a “Defaulting Party”) shall be in default under this
Agreement (such amount, the “Amount in Default”).  The non-Defaulting Party (the
“Non-Defaulting Party”) shall promptly give written notice of such default to
the Defaulting Party (a “Default Notice”).  The Amount in Default not paid by
the Defaulting Party shall bear interest from the date due until paid in
full.  Interest will be calculated using the Agreed Interest Rate.
 
Section 18.2  Payment of Defaulted Accounts.
 
(a)            The Non-Defaulting Party shall pay the Amount in Default owed by
the Defaulting Party.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)            The total of all amounts paid by the Non-Defaulting Party for the
Defaulting Party, together with interest accrued on such amounts shall
constitute a debt due and owing by the Defaulting Party to the Non-Defaulting
Party.  The Non-Defaulting Party may satisfy such debt (together with interest)
and may accrue an amount equal to the Defaulting Party’s share of any allocation
of profits under Article 8.
 
(c)            The Defaulting Party may remedy its default by paying to the
Defaulting Party the total amount due, together with interest calculated as
provided in Section 18.1, at any time prior to the buy-out of its Units pursuant
to Section 18.3(b), if the Buy-Out Option is exercised by the Non-Defaulting
Party.
 
(d)            The rights granted to the Non-Defaulting Party pursuant to this
Section shall be in addition to, and not in substitution for any other rights or
remedies which such Non-Defaulting Party may have in law or equity or pursuant
to the other provisions of this Agreement.
 
Section 18.3  Remedies.
 
 (a)           During the period in which the Amount in Default remains
outstanding and unpaid by the Defaulting Party (the “Default Period”), the
Defaulting Party shall not have a right to any allocation of profits under
Article 8, which allocations shall vest in and be the property of the
Non-Defaulting Party until and to the extent that such Amount in Default that
has been paid on behalf of the Defaulting Party by the Non-Defaulting Party
pursuant to Section 18.2(a), and accrued interest thereon, shall be repaid to
the Non-Defaulting Party.
 
(b)           Each Party grants to each of the other Party the right and option
to acquire (the “Buy-Out Option”) all of its Units in the Company for a value
(the “Appraised Value”) as determined in this Section 18.4(b) in the event that
such Party becomes a Defaulting Party and fails to fully remedy all its defaults
by the one hundred eightieth (180th) calendar day following the date of the
Default Notice.  If a Defaulting Party fails to remedy its default by the one
hundred eightieth (180th) calendar day following the date of the Default Notice,
then, without prejudice to any other rights available to the Non-Defaulting
Party to recover its portion of the Amount in Default, plus accrued interest
thereon, the Non-Defaulting Party may, but shall not be obligated to, exercise
such Buy-Out Option by notice to the Defaulting Party (the “Option Notice”). The
Defaulting Party shall be obligated to transfer, pursuant to this Agreement,
effective on the date of the Option Notice, all of its Units to the
Non-Defaulting Party having exercised the Buy-Out Option (the “Acquiring
Party”). The Acquiring Party shall specify in its Option Notice a value for the
Defaulting Party’s Units.  Within five (5) Business Days of the Option Notice,
the Defaulting Party shall (i) notify the Acquiring Party that it accepts the
value specified by the Acquiring Party in its Option Notice (in which case this
value is the “Appraised Value”); or (ii) seek to resolve the dispute pursuant to
Section 17 of this Agreement for determination of the value of its Units (in
which case the value determined shall be deemed the “Appraised Value”).  If the
Defaulting Party fails to so notify the Acquiring Party, then the Defaulting
Party shall be deemed to have accepted the Acquiring Party’s proposed value as
the Appraised Value.  If the valuation of the Defaulting Party’s Units is
referred to an independent expert, such expert shall determine the Appraised
Value which shall be equal to the fair market value of the Defaulting Party’s
Units, less the following: (i) the Amount in Default, plus accrued interest; and
(ii) all costs, including the costs of the expert, to obtain such
valuation.  The Appraised Value shall be paid to the Defaulting Party in four
(4) installments, each equal to 25% of the Appraised Value as follows:
 
 
29

--------------------------------------------------------------------------------

 
 
(1)           the first installment shall be due and payable to the Defaulting
Party within five (5) Business Days after the date on which the Defaulting
Party’s Units are effectively transferred to the Acquiring Party (the “Transfer
Date”);
 
(2)           the second installment shall be due and payable to the Defaulting
Party within thirty (30) Business Days after the Transfer Date;
 
(3)           the third installment shall be due and payable to the Defaulting
Party within sixty (60) Business Days after the Transfer Date; and
 
(4)           the fourth installment shall be due and payable to the Defaulting
Party within ninety (90) Business Days after the Transfer Date.
 
(c)           For purposes of Section 18(b), the Defaulting Party shall, without
delay following any request from the Acquiring Party, do any act required to be
done by applicable law in order to render the transfer of its Units legally
valid, including obtaining all governmental consents and approvals, and shall
execute any document and take such other actions as may be necessary in order to
effect a prompt and valid transfer.  The Defaulting Party shall be obligated to
promptly remove any liens and encumbrances which may exist on its assigned
Units.  In the event all required approvals are not timely obtained, the
Defaulting Party shall hold the assigned Units in trust for the Non-Defaulting
Party who is entitled to receive it.  Each Party constitutes and appoints each
other Party its true and lawful attorney to execute such instruments and make
such filings and applications as may be necessary to make such transfer legally
effective and to obtain any necessary consents.  Actions under this power of
attorney may be taken by any Party individually without the joinder of the
others.  This power of attorney is irrevocable for the term of this Agreement
and is coupled with an interest.  If requested, each Party shall execute a form
prescribed by the Board of Managers setting forth this power of attorney in more
detail.
 
(d)           The Non-Defaulting Party shall be entitled to recover from the
Defaulting Party all reasonable attorneys’ fees and all other reasonable costs
sustained in the collection of amounts owing by the Defaulting Party.
 
(e)           The rights and remedies granted to the Non-Defaulting Party in
this Section 18 shall be cumulative, not exclusive, and shall be in addition to
any other rights and remedies that may be available to the Non-Defaulting Party,
whether at law, in equity or otherwise.  Each right and remedy available to the
Non-Defaulting Party may be exercised from time to time and so often and in such
order as may be considered expedient by the Non-Defaulting Party in its sole
discretion.
 
Section 18.4  No Right of Set Off.
 
Each Party acknowledges and accepts that a fundamental principle of this
Agreement is that each Party pays its share of all amounts due under this
Agreement as and when required.  Accordingly, any Party which becomes a
Defaulting Party undertakes that, in respect of either any exercise by the
Non-Defaulting Party of any rights under or the application of any of the
provisions of this Section 18, such Party hereby waives any right to raise by
way of set off or invoke as a defense, whether in law or equity, any failure by
any other Party to pay amounts due and owing under this Agreement or any alleged
claim that such Party may have against the Non-Defaulting Party, whether such
claim arises under this Agreement or otherwise.  Each Party further agrees that
the nature and the amount of the remedies granted to the Non-Defaulting Party
hereunder are reasonable and appropriate in the circumstances.
 
 
30

--------------------------------------------------------------------------------

 
 
Article 19
Miscellaneous Provisions
 
Section 19.1  Equitable Relief.
 
The Parties hereto agree and declare that legal remedies may be inadequate to
enforce the provisions of this Agreement and that equitable relief, including
specific performance and injunctive relief, may be used to enforce the
provisions of this Agreement.
 
Section 19.2  Notices.
 
Any notice given under this Agreement will be in writing and delivered by
personal service, or by certified or registered first class mail, or nationally
recognized overnight courier, or by facsimile or email with a copy, in the case
of facsimile or email, by first class mail, to the addresses specified below:
 
If to PEDCO:                                  Mr. Frank C. Ingriselli
4125 Blackhawk Plaza Circle
Suite 201A
Danville, CA 94506
USA
FAX:  (925) 403-0703
Email:  ingriselli@pacificenergydevelopment.com
 
If to MIE:                                       Mr. Forrest Dietrich
Suite 1501, Block C, Grand Palace,
5 Hui Zhong Road, Chaoyang District,
Beijing 100101 P.R. China
FAX:  86-10-51238223
Email:  forrest@fdietrich.us
 
If to CONDOR:                             Mr. Frank C. Ingriselli
3315 Highway 50
Silver Springs, Nevada 89429
USA
FAX: (925) 403-0703
Email: ingriselli@pacificenergydevelopment.com
 
 
31

--------------------------------------------------------------------------------

 


Any Unitholder may change the addresses provided above by notifying the other
Parties in the manner provided above.  In the case of personal delivery,
certified or registered first class mail, or nationally recognized overnight
courier, such transmittal will be deemed to have been received by the recipient
party on the date of such delivery.  In the case of delivery via facsimile or
email, the transmittal shall be deemed to have been received on the day
following the date of communication by facsimile or email.
 
Section 19.3  Governing Law and Process Agent.
 
(a)           This Agreement shall be governed by, and construed in accordance
with, the Nevada Law without regard to conflicts of law principles.
 
(b)           With respect to any question, dispute, suit, action or proceedings
arising out of or in connection with this Agreement (the “Proceedings”), each
party irrevocably:
 
(i)            submits to the non-exclusive jurisdiction of the courts of the
State of Nevada; and
 
(ii)           waives any objection which it may have at any time to the laying
of venue of any Proceedings brought in any such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such Proceedings, that such court does not
have any jurisdiction over such party.
 
Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.
 
 (c)           To the extent that, in the courts of any jurisdiction, any party
may claim for itself or its revenues or assets (irrespective of their use or
intended use) immunity on the grounds of sovereignty or other similar grounds
from suit; jurisdiction of any court; relief by way of injunction, order for
specific performance or for recovery of property; attachment (whether in aid of
execution, before judgment or otherwise); execution or enforcement of any
judgment or other legal process to which it or its revenues or assets might
otherwise be entitled in any Proceedings (whether or not claimed), and to the
extent that in any such jurisdiction there may be attributed to itself or its
revenues or assets such immunity, that party irrevocably agrees not to claim
such immunity and irrevocably waives such immunity to the full extent permitted
by the laws of such jurisdiction.
 
Section 19.4  Entire Agreement and Modifications.
 
This Agreement constitutes the entire agreement among the Parties relating to
the subject matter hereof, and all previous agreements, discussions,
communications, and correspondence with respect to the subject matter, including
the MOU, will be superseded by the execution of this Agreement.  This Agreement
may not be modified or amended except in writing signed on behalf of each
Unitholder by its duly authorized representative. Any such modification or
amendment shall form part of this Agreement and shall be read co-terminus with
this Agreement. The Parties agree and acknowledge that this Agreement creates
legal rights and obligations between them even though it contemplates their
entry into additional agreements.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 19.5  No Waiver of Rights.
 
No right under this Agreement may be waived by a Unitholder, except pursuant to
a writing signed by the Unitholder against which enforcement of the waiver is
sought.  Without limitation, no failure or delay on the part of any Unitholder
in exercising any of its rights under this Agreement, no partial exercise by any
Unitholder of any of its rights under this Agreement, and no course of dealing
among the Parties, will constitute a waiver of the rights of a Unitholder.
 
Section 19.6  Severability.
 
If at any time subsequent to the Effective Date, any provisions of this
Agreement will be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision will be of no force and effect, but the
illegality or unenforceability of such provision will have no effect upon and
will not impair the enforceability of any other provision of this Agreement.
 
Section 19.7  Headings, References.
 
Titles, captions and headings in this Agreement are inserted for convenience
only and will not be used for the purposes of construing or interpreting this
Agreement.
 
In this Agreement, unless a clear, contrary intention appears:  (i) the singular
includes the plural and vice versa; (ii) reference to any Person includes such
Person’s successors and assigns but, in the case of a Unitholder, only if such
successors and assigns are permitted by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity;
(iii) reference to any gender includes each other gender; (iv) reference to any
agreement (including this Agreement), document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof and, if applicable, the terms of
this Agreement; (v) reference to any Law means such Law as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time,
including, if applicable, rules and regulations promulgated thereunder;
(vi) reference to any Section means such Section of this Agreement, and
references in any Section or definition to any clause means such clause of such
Section or definition; (vii) “hereunder,” “hereof,” “hereto” and words of
similar import will be deemed references to this Agreement as a whole and not to
any particular Section or other provision of this Agreement; (viii) “including”
(and with correlative meaning “include”) means including without limiting the
generality of any description preceding such term; and (ix) relative to the
determination of any period of time, “from” means “from and including”, “to”
means “to but excluding” and “through” means “through and including”.
 
Section 19.8  Attorneys’ Fees.
 
In any action or proceeding brought to enforce any provision of this Agreement,
or where any provision hereof is validly asserted as a defense, the successful
party shall be entitled to recover reasonable attorneys' fees in addition to any
other available remedy.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 19.9  After- Acquired Units.
 
All of the provisions of this Agreement shall apply to all Units now owned or
hereafter issued or transferred to a Unitholder in consequence of any additional
issuance, purchase, exchange or reclassification of Units, corporate
reorganization, or any other recapitalization, or consolidation, amalgamation,
or merger of CONDOR, or Unit split, or Unit dividend, or which are acquired by a
Unitholder of CONDOR in any other manner.
 
Section 19.10  Successors and Assigns.
 
Except as otherwise provided herein, all of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the respective successors and permitted assigns of the Parties
hereto. No Unitholder may assign any of its rights hereunder to any other person
except in writing and in accordance with the provisions of applicable Nevada
Law, the Articles, and this Agreement in all respects.
 
Section 19.11  English Language.
 
All documents to be furnished or communications to be given or made under this
Agreement shall be in the English language or, if in another language, shall be
accompanied by a translation into English certified by a representative of the
Unitholder furnishing such document or communication, which translation shall be
the governing version between the Parties.
 
Section 19.12  Further Assurances.
 
From time to time, the Parties shall take all appropriate actions and execute
and deliver, or cause to be executed and delivered, such documents, agreements
or instruments which may be reasonably necessary or advisable to carry out any
of the provisions of this Agreement.
 
Section 19.13  No Third-Party Beneficiaries.
 
This Agreement is solely for the benefit of the Unitholders and CONDOR, and
their respective successors and permitted assigns, and this Agreement shall not
otherwise be deemed to confer upon or give to any other third party any remedy,
claim, liability, reimbursement, cause of action or other right.
 
Section 19.14  Fees and Expense.
 
Unless otherwise provided, each Party shall bear its own costs and expenses in
connection with the negotiation and preparation of this Agreement and the
consummation of the transactions contemplated hereby.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 19.15  Illicit Payments.
 
 (a)           Each Unitholder represents and warrants that it and its employees
(i) are familiar with the provisions and requirements of the United States
Foreign Corrupt Practices Act (“FCPA”), including the record keeping
requirements thereof, and (ii) recognize that full compliance with the letter
and spirit of the FCPA is the corporate policy of CONDOR.  In all matters
relating to this Agreement and all Projects, each Unitholder will conduct itself
in full compliance with the FCPA and the anti-bribery laws of the U.S. or any
other jurisdiction.  Consequently, each Unitholder specifically agrees as
follows:
 
 (i)           In carrying out its responsibility under this Agreement, no
Unitholder shall pay or agree to pay, directly or indirectly, any funds or
anything of value to any public official for the purpose of influencing such
official’s official acts or decisions.
 
 (ii)           Each Unitholder shall immediately notify the other Unitholders
of any request that such Unitholder receives to take any action that might
constitute a violation of the FCPA, or the anti-bribery laws of the U.S. or any
other jurisdiction.
 
Section 19.16  Participation of All Parties.
 
This Agreement shall not be construed to have originated with any Unitholder,
and the Parties have been fully represented by counsel in the drafting and
negotiation of this Agreement.
 
Section 19.17  Conflict of Terms.
 
If the terms of this Agreement and the terms of the Articles shall conflict, the
Unitholders shall endeavor to amend the Articles, so as to reflect the terms of
this Agreement, so far as permitted by applicable law. In the event that any
provision of this Agreement is found to be contrary to applicable law by any
applicable court or governmental authority, such provision shall be modified to
the extent necessary to comply with the statutory requirements while retaining
as much as possible of the intent of the Parties.
 
Section 19.18  Force Majeure.
 
No Unitholder shall be liable for any delay, failure or non-performance of its
obligations under this Agreement to the extent that such performance is
prevented by adverse change in Nevada Law, acts of God, war, acts of terrorism,
armed conflict, embargo, blockade, civil disturbance, strike, storm, typhoon or
any other act or circumstance beyond such Unitholder's reasonable control that
was not reasonably foreseeable and that could not have been prevented with due
diligence, provided that (i) written notice of the occurrence of such event
shall be given to each of the other Unitholders without delay, (ii) the affected
Unitholder shall use diligent efforts at all times to overcome the effects of
the event and to resume full performance under this Agreement, and (iii) no such
event shall excuse an obligation to make a payment of money, except that if such
payment would be illegal, such obligation shall be deferred until payment
becomes legally permissible, and the amount owning shall bear interest at the
rate of six percent (6%).
 
Section 19.19Amendment to the Articles.
 
CONDOR shall ensure that the Articles of CONDOR are suitably amended, if and as
applicable, to ratify and adopt the provisions of this Agreement so that the
Articles of CONDOR do not, at any time, conflict with the provisions of this
Agreement.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 19.20  Consequential and Indirect Damages.
 
EXCEPT FOR DAMAGES ARISING FROM A BREACH OF SECTION 11 (CONFIDENTIALITY) AND
OTHERWISE NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO
UNITHOLDER OR ITS AFFILIATES, NOR ITS OR THEIR MANAGERS, MEMBERS, OFFICERS,
MANAGERS, EMPLOYEES, AGENTS OR REPRESENTATIVES, WILL BE LIABLE TO ANY OTHER
UNITHOLDERS, FOR CLAIMS OF PUNITIVE, SPECIAL, EXEMPLARY, TREBLE, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING DAMAGES FOR LOSS OF PROFITS, LOSS
OF USE OR REVENUE, OR LOSSES BY REASON OF COST OF CAPITAL, CONNECTED WITH OR
RESULTING FROM ANY PERFORMANCE OR LACK OF PERFORMANCE UNDER THIS AGREEMENT,
REGARDLESS OF WHETHER A CLAIM IS BASED ON CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, VIOLATION OF ANY APPLICABLE DECEPTIVE TRADE
PRACTICES ACT OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE.
 
Section 19.21  Counterparts.
 
This Agreement may be executed in any number of counterparts (including by
facsimile) and by the Parties in separate counterparts (including by facsimile),
each of which shall be deemed an original, but all of which such counterparts
shall together constitute but one and the same agreement.
 
 


 
[SIGNATURE PAGE FOLLOWS]
 

 
36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.
 
 

 
MEMBERS:


 
PACIFIC ENERGY DEVELOPMENT CORP.
 
/s/ Frank C. Ingriselli                                             ­
Frank C. Ingriselli
President and Chief Executive Officer




MIE JURASSIC ENERGY CORPORATION
 
 
By: /s/ Forrest Lee Dietrich                                
 
Name: Forrest Lee Dietrich                                 
 
Title: Chairman                                                      



 
37

--------------------------------------------------------------------------------

 
 
EXHIBIT A


 
NAME
CONTRIBUTION
CLASS A INTERESTS
PERCENTAGE
Pacific Energy Development Corp.
Agreement to assign 31.25% Interest to the Company (See Section 9.1)
1,000,000
20.00%
MIE Jurassic Energy Corporation
Agreement to provide operational funding to the Company (see Section 9.3)
4,000,000
80.00%
Total
 
5,000,000
100.00%



 


 38

--------------------------------------------------------------------------------